Citation Nr: 0519280	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from May 1946 to March 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge sitting in New Orleans, 
Louisiana, in January 2004.  A transcript of this hearing is 
of record.

The case was previously before the Board in July 2004, when 
it was remanded for additional development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.


FINDINGS OF FACT

Bilateral hearing loss was not present in service or 
initially manifested until many years after service, and the 
medical evidence of record does not establish any etiological 
relationship between the veteran's current bilateral hearing 
loss and his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in December 2002; the statement of the 
case dated in March 2003; the supplemental statements of the 
case dated in May 2003 and December 2004; and the letters 
dated in October 2002 and July 2004.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issue on appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination regarding the issue decided herein has 
been obtained in this case.  The available medical evidence 
is sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding available medical 
records, which have not been requested by the RO several 
times.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA as to the issue 
addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Factual background.  The pertinent facts in this case are not 
in dispute and may be briefly described.  The service medical 
records are negative for any complaints, findings or 
diagnoses of bilateral hearing loss.  Indeed, the veteran's 
March 1949 separation examination reflects that the veteran's 
hearing was within normal limits, as measured by a whispered 
voice test.

Following service, a September 1997 private audiology report 
reflects moderate to moderate-severe sensorineural hearing 
loss, with poor word recognition scores in both ears.

A VA outpatient treatment record, dated in September 2002, 
reflects a history of exposure to explosion while in service, 
and sensorineural hearing loss.  The veteran was at the 
clinic for his first visit.

At the time of his January 2004 hearing, the veteran 
testified that he was subjected to acoustic trauma from an 
exploding grenade during service, which was thrown near his 
head during basic training.  This account is corroborated by 
a lay statement, dated in September 2002, which indicates 
that a grenade simulator exploded near the veteran's head, 
and that he was taken to a medical facility for treatment.

A January 2004 lay statement from the veteran's wife 
indicates that the veteran told her that his hearing problem 
was due to an incident while in service.  She wrote that, 
"It has gotten progressively worse through the years.  He 
misses so much that is said to him. . . ."

The veteran was afforded a VA examination in November 2004, 
when he complained of difficulty hearing in both ears for 
approximately 58 years.  Following examination, clinical 
diagnosis was of mild to severe sensorineural hearing loss in 
both the left and right ear.  The examiner commented:

Service medical records are negative 
for complaint, treatment, or diagnosis 
of hearing loss.  The lack of 
frequency specific audiometric data at 
separation and the lack of 
documentation of any hearing loss or 
complaint of hearing loss prior to 
1997 suggests that it is at least [as] 
likely as not that the present hearing 
loss is not related to military 
service.

Legal Criteria and Analysis.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  If 
a veteran served 90 days or more during a period of war or 
after December 31, 1946, and sensorineural hearing loss 
become manifest to a degree of ten percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

Regulations at 38 C.F.R. § 3.385 provide that impaired 
hearing would be deemed a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  Hearing impairment is evaluated consistent with 38 
C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, and 
§ 4.86.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Although the veteran contends that his hearing loss is 
related to his military service, the service medical records 
are negative for reference to any complaints or findings of 
hearing difficulty.  In March 1949, when examined for 
separation, his hearing was normal and an ear abnormality was 
not reported.  Admittedly, the whispered voice and spoken 
voice testing at that time would not have detected high 
frequency hearing loss.  The testing the veteran received 
during his military service and at discharge would provide no 
reliable information regarding the presence or absence of 
noise-induced, primarily upper frequency hearing loss.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).  As noted above, 
there is no evidence of any treatment for a hearing loss 
during service.  The veteran has reported that he was 
subjected to acoustic trauma during service and has had 
difficulty hearing since then.  However, since no complaints 
or findings regarding hearing loss were noted during service, 
the provisions of 38 C.F.R. § 3.303(b) regarding continuity 
of symptomatology are not for application, as this regulation 
requires that the condition have been noted during service.  
38 C.F.R. § 3.303(b).  

Additionally, there is no medical evidence reflecting 
complaints or findings of hearing loss between 1949 and 1997.  
The Board finds that the lack of evidence of any complaints, 
let alone treatment, for the disability for this long period 
following service weighs against the veteran's claim.  The 
Court of Appeals for Veterans Claims has held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  Further, following a review of the claims folder, an 
audiologist who examined the veteran and reviewed the records 
in this case and was aware of the veteran's account of in-
service noise exposure and subsequent hearing problems 
determined that the veteran's bilateral hearing loss is not 
at least as likely as not related to service.  As noted 
above, reasonable doubt is defined for VA purposes as a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  

In summary, the Board finds that there is no evidence 
recorded during service or shortly thereafter tending to show 
that symptoms of bilateral hearing loss were present in 
service, and there is no medical evidence reflecting 
pertinent complaints or findings until many years thereafter.  
Furthermore, medical evidence on file does not relate the 
current symptoms to the veteran's period of active duty.  
Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Accordingly, as it has not been shown that the veteran's 
hearing loss is related to service or any incident thereof, 
service connection for hearing loss must be denied.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.  




ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


